Mahoney, P. J., and Mikoll, J.,
dissent and vote to reverse in the following memorandum by Mahoney, P. J. Mahoney, P. J. (dissenting). The testimonial inadequacies of the record below are such that we cannot conclude whether (1) petitioner sustained its burden, as required by article 6 of the Family Court Act, to make diligent efforts to encourage and strengthen the family relationship (Family Ct Act, § 614, subd 1, par [c]), or, (2) the parents failed for a period of more than one year following the date the children came under the care of petitioner to substantially and continuously or repeatedly maintain contact with or plan for the future of the children (Family Ct Act, § 614, subd 1, par [d]; Social Services Law, § 384-b, subd 7, par [a]) or (3) that termination of parental rights is in the best interests of the children (Family Ct Act, § 614). With respect to petitioner’s statutory burden to help the family function as a unit, the record is barren of any evidence as to how the Department of Social Services worked with the appellants to help them become adequate parents. Such efforts by petitioner can only be excused when there is proof that to do so would be contrary to the best interests of the children (Family Ct Act, § 614, subd 1, par [c]; Matter of Ray A. M., 37 NY2d 619). The only proof alleged by petitioner was that the appellant parents failed to keep three appointments with petitioner’s staff personnel, *916that appellants were unwilling to utilize community resources and they failed to adequately plan for their children’s future. These allegations and proof offered in support thereof are essentially negative and, while it might be construed as characterizing appellants’ behavior, it is probatively valueless as support for petitioner’s affirmative obligation and duty to make "diligent efforts to encourage and strengthen the parental relationship” (Family Ct Act, § 614, subd 1, par [c]). Next, the record is deficient in proving that the appellant parents failed to maintain contact with or plan for the future of the children for a period of one year following the date the children came into petitioner’s custody. This petition was brought on two years and two months after the date of the commitment of the children, yet petitioner’s witness, caseworker Collins, admitted that the mother was very co-operative with the agency during the first year of this period while the father was incarcerated, and that she continued to meet with the children. Next, it was conceded that during this one-year period the mother sent presents and birthday cards to the children as well as letters with self-addressed stamped envelopes for replies. Further, the record reveals that when the family moved to Schenectady to provide a new home for the children away from Franklin County they were willing and, in fact, did move from their first apartment to a larger and better accommodation at the suggestion of that county’s Department of Social Services. Therefore, since the standards to evaluate the adequacy of parents’ plans should not be set unrealistically high (Matter of Orlando F., 40 NY2d 103, 111), and the substantiality of a plan for a particular parent must be evidenced by performing some act to advance its accomplishment (Matter of Orlando F., supra), we cannot say that the statutory requirement of parental failure to maintain contact with or plan for the children to justify termination of parental custodial rights has been met (Family Ct Act, § 614, subd 1, par [d]). Lastly, but more importantly, the record is inadequate as to what placement would satisfy the best interests of the children. With the exception of a psychiatric evaluation of the oldest child, Rose, whose placement is not at issue here, there is no psychological evaluation of the other six children or of either parent. There is no direct evidence of the present mental or emotional state of any of Rose’s siblings or her parents, nor did the Law Guardian submit a report. Termination of parental custody is an extremely harsh remedy and should be withheld unless the most stringent circumstances compel it (Matter of Peter John DD, 48 AD2d 956). Inherent in a conclusion that parents have permanently neglected their children is a finding that such parents are inadequate parental custodians because they are lacking in capacity and maturation. Such a finding, however correct it may ultimately turn out to be, should not be premised upon lay, nonprofessional opinions or upon data unprofessionally analyzed (Matter of Bennett v Jeffreys, 40 NY2d 543, 551). The matter should be remitted to Family Court for further examination into the qualifications of the appellant parents and of the present needs of the children. The orders should be reversed, and the matter remitted to Family Court for further proceedings not inconsistent herewith.